Order and judgment (one paper), Supreme Court, New York County (Charles Ramos, J.), entered September 26, 1989, which, inter alia, granted the petition to the extent of directing the respondents to reinstate petitioner to his position as a New York City police officer, is reversed, on the law, the petitioner’s application denied and the petition dismissed, without costs or disbursements.
At issue on this appeal is whether petitioner’s conviction of criminal trespass in the second degree, which is a misdemeanor, provides a basis for summary dismissal of petitioner from the New York City police force as a "crime involving a violation of his oath of office”, pursuant to Public Officers Law § 30 (1) (e).
Petitioner, a police officer since January, 1984, was off duty when he was involved in a traffic dispute with one Leon DiLeonardo.
When DiLeonardo retreated to his house nearby, petitioner followed him inside his home, into a common hallway shared with DiLeonardo’s tenant, Carmen Valencia. According to DiLeonardo, DiLeonardo’s wife and Valencia, petitioner was abusive, grabbing DiLeonardo by the collar, and kicking Valencia’s door, knocking off the lock. DiLeonardo’s wife admitted that she then struck petitioner with the lock, purportedly because he had drawn his gun. Petitioner, at that point, backed out of the premises, with his gun out and aimed at the three witnesses.
Petitioner claimed that he drew his weapon only after DiLeonardo’s wife hit him with the lock.
After non-jury trial in Queens Criminal Court, petitioner was acquitted of criminal mischief and menacing, but convicted of criminal trespass in the second degree. Criminal trespass in the second degree is committed when a person knowingly enters or remains unlawfully in a dwelling. (Penal Law § 140.15.) At sentencing, the court stated for the record that he did not believe that petitioner’s conduct warranted dismissal from the police force.
Petitioner was nevertheless terminated (without an administrative hearing) effective January 14, 1988, the date of his conviction.
The Supreme Court granted the instant petition to vacate the termination (Matter of Duffy v Ward, 143 Mise 2d 851). The court reasoned that all misdemeanor convictions could not have been intended to warrant automatic dismissal under *363the Public Officers Law. It opined that bribery, accepting illegal gratuities, and false swearing would unquestionably violate an oath of office, but that trespass in the heat of a private dispute would not (supra, at 853).
We agree with the IAS court that all misdemeanor convictions do not support automatic termination under Public Officers Law § 30 (1) (e). However, we do not agree with the application of that principle to the instant matter. Public Officers Law § 30 (1) (e) automatically terminates the office holder’s position upon conviction of a felony or a crime involving a violation of his oath of office. The statute applies to police officers (see, Matter of Briggins v McGuire, 67 NY2d 965, 967).
In De Paulo v City of Albany (49 NY2d 994, 996), the court held that a police officer’s conviction for disorderly conduct did not trigger the statute, since, first, disorderly conduct is only a violation, not a crime, and secondly, none of the Penal Law definitions of disorderly conduct "are even remotely connected with petitioner’s oath of office”. In De Paulo, the Court of Appeals, in looking to the crime to which the officer pleaded guilty, rather than to the conduct alleged, indicated that the court should focus on the crime for which the officer was actually convicted.
Respondents contend, and it has not been shown to the contrary, that it has never been held as found by the IAS court that the operation of the statute is confined solely to misdemeanors involving "moral integrity”, such as bribes or perjury (Matter of Duffy v Ward, supra, at 852-853). Thus, they show that its operation has extended to a misdemeanor assault of a person in custody (Matter of Farnworth v Ward, Sup Ct, NY County, Index No. 20131/86 [Dontzin, J.], affd without opn 141 AD2d 1011, Iv denied 72 NY2d 810) or to a misdemeanor conviction for reckless endangerment arising out of a high speed car chase (Matter of DeCaro v Ward, Sup Ct, NY County, Index No. 19130/85 [Stecher, J.], affd without opn 134 AD2d 967).
Petitioner’s lengthy argument that he was justified in entering the premises improperly attempts to challenge the underlying conviction.
By his conviction, it was found that petitioner entered private premises unlawfully prolonging a dispute when his adversary had retreated, an act clearly violative of his oath to protect property. Under these circumstances, the conviction was properly held by respondents to constitute a crime involv*364ing a violation of his oath of office within the meaning of Public Officers Law § 30 (1) (e). Concur—Sullivan, J. P., Asch and Kassal, JJ. Wallach, J., concurs in a separate memorandum and Kupferman, J., dissents in a memorandum as follows: